DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 are objected to because of the following informalities:  in both the claims, line 1, the use of the phrase "The polishing system of any one of claim 1" should have been “The polishing system of claim 1” to be in the proper format .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2,5-6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lugg et al  (WO 2015/048011, provided with the IDS).
Lugg et al disclose a polishing system and process of polishing a substrate, wherein, the system comprises a polishing pad includes a base layer having a first major surface; and a plurality of cavities (70) extending into the base layer form the first major surface (page 2, lines 18-26); page 8, lines 21-30; and page 29). 
Lugg et al disclose that the plurality of cavities (70) may be partially filled with a material to facilitate performance improvements of the pad; and the cavity filling material may fill the entire volume of the cavity (page 10, lines 27- 32); and aforesaid filling material appears to disclose “the wear resistant layer disposed on the first major surface as an at least substantially planar layer that overlays the first major surface”.
Lugg et al disclose that the present disclosure further relates to polishing fluids that may be used along with the polishing pads of the present disclosure, in a polishing operation.  In some embodiments, the polishing solutions (depicted as reference number 50 in FIG. 1, and commonly referred to as a "slurry") of the present disclosure may include a fluid component having abrasive composites dispersed and/or suspended therein (page 16, lines 1-22).
Lugg et al disclose that the polishing solution comprise abrasive particles such as diamond (page 23, lines 16-20); and wherein glassy ceramic abrasive dispersed in a porous ceramic matrix (page 25), see also, examples 1-6.
With regards to claims 5- 6, Lugg et al disclose that the base layer comprises polymeric material such as polypropylene (page 11, lines 14-25; claim 22).

With regards to claim 11, Lugg et al disclose the ceramic abrasive composites have an average particle size of less than 500 microns (claim 14);
With regards to claim 12, Lugg et al disclose the average size of the ceramic abrasive composites is at least 5 times the average size of the abrasive particles (claim 15).
With regards to 13, Lugg et al disclose the porous the ceramic matrixes may include glasses that include metal oxides, for example, aluminum oxide, boron oxide, silicon oxide, magnesium oxide, sodium oxide, manganese oxide, zinc oxide, and mixtures thereof (page 22, lines 25-27).
With regards to claim 14, Lugg et al disclose the concentration of the abrasive composites in the fluid is between 0.065% to 6.5% by weight (page 26, lines 5-8 and claim 17).
With regards to claim 15, Lugg et al disclose the porous ceramic matrix comprises at least 50% by weight glass ceramic material (page 25, lines 24-26; claim 18).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lugg et al  (WO 2015/048011) as applied to claim 1 above, and further in view of Ono et al (US 2006/0148393).
polyethylene as to claim 3; and the claimed average thickness with regards to claim 4.
However, Lugg et al disclose that the cavity filling material may comprises porous polyurethane [0037] but fail to disclose such material comprises polyethylene.
Ono et al disclose a polishing pad having a cushion layer on the polishing pad whereby the uniformity of the polishing rate on the whole surface of a silicon wafer after polishing is improved [0054],[0129]; and the cushion layer to be laminated is preferably a nonwoven fabric of polyester fibers, the nonwoven fabric impregnated with polyurethane resin, a polyurethane resin foam, or a polyethylene resin foam [0128].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Ono et al’s teaching of introducing the cushion layer, appears to resemble as the claimed wear resistant layer on the polishing pad of Lugg et al’s teaching for achieving uniformity of the polishing rate on the whole surface of a substrate is improved as taught by Ono et al. Additionally, both the polyurethane resin foam, or a polyethylene resin foam are functionally equivalent as taught by Ono et al.	
With regards to claim 4, Ono et al disclose that the thickness of the polishing layer or the cushion layer is varied depending on rigidity necessary for the polishing pad, its intended use etc. and is thus not limited, but generally the thickness of the polishing layer is usually about 0.5 to 2 mm, and the thickness of the cushion layer is about 0.5 to 2 mm [0249] but may not exactly disclose the claimed range of between 1 and 5 mils. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713